Citation Nr: 1455273	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 16, 2010, for an increased rating of 60 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which increased the Veteran's CAD from 30 percent to 60 percent, effective July 16, 2010.  

In a statement dated in September 2010, the Veteran indicated that he was satisfied with the assignment of a 60 percent disability rating for CAD and was only appealing the assigned effective date of July 16, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The same VA examiner in October 2009, December 2009, and in July 2010 referenced an exercise stress test reportedly conducted in April 2009.  A review of the record fails to reveal an April 2009 exercise stress test.  There is, however, record of an exercise stress test conducted by a private physician in May 2009.  

The VA examiner indicated on each examination and the December 2009 addendum that she was unable to conduct an exercise stress and attributed this inability to the April 2009 stress test being stopped due to high blood pressure.  The Board notes that the May 2009 stress test cited fatigue as the reason for the testing being halted.  VA has a duty to insure that the records considered by the examiner are before the Board.  38 U.S.C.A. § 5103A (West 2014).

The July 2010, effective date was selected, because that was the date of a VA examiner when the examiner estimated the Veteran's METs at 5, whereas she had previously estimated them to be 10.  In some cases VA has a duty to obtain a retrospective medical opinion.  Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008).

In this case an opinion is needed as to the approximate date when  the Veteran's exercise ability in METs declined.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file the VA examiner who conducted the October 2009 and July 2010 examinations.  The claims file should be made available to the examiner.  

The examiner should clarify whether she reviewed an April 2009 stress test and specify the facility providing the test. 

The examiner should also address whether the May 2009 stress test indicates that stress testing would be feasible.  

Finally, the examiner should opine when it was factually ascertainable that the Veteran's disability had worsened.   

The examiner should provide reasons for the opinions provided.  

2.  If the examiner identifies an April 2009, stress test, insure that the report of the testing is associated with the claims file.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

